Hall, Justice.
Adam Anthony .Sanchez is the third of three co-defendants convicted of the murder of Tony Doster. The facts are set out in Stovall v. State, 236 Ga. 840 (1976) and Gillespie v. State, 236 Ga. 845 (1976). Like Stovall, Sanchez claims he was riding -in the front seat of the car and did not know that Gillespie had the gun Sanchez had purchased and given to Gillespie earlier that day. There is evidence to the contrary, however, as set out in Stovall’s appeal, which is sufficient to sustain the verdict. Stovall v. State, supra.
1. Appellant’s first enumeration of error relates to the refusal of the trial court to charge on voluntary manslaughter. We held that this was not error in co-defendant Gillespie’s case. Gillespie v. State, supra.
2. Sanchez next contends that there was insufficient evidence to authorize the charge on conspiracy. It is clear from the record that Sanchez had searched for the victim with Gillespie for two days, had purchased the. .22 Ruger automatic pistol from a dealer in drugs and stolen automobiles, had participated in a target practice session at a junkyard, and had accompanied Gillespie and Stovall to the rendezvous with their victim with the intention, at least, to "beat him up.” In addition, there was evidence that Sanchez had also been armed with a rifle, had hidden in the car with Gillespie, and had fired a .22 caliber rifle at Doster and his car, although it was not he who had hit the victim. We find this evidence more than adequate to warrant the charge on conspiracy. Stovall v. State, supra.
The other enumerations relating to the charges on conspiracy and justification were decided adversely to defendant in Stovall v. State, supra. The judgment must be affirmed.

Judgment affirmed.


All the Justices concur, except Gunter, Jwho dissents.

James W. Studdard, for appellant.
William H. Ison, District Attorney, Clarence L. Leathers, Jr., Assistant District Attorney, Arthur K. Bolton, Attorney General, for appellee.